Judgment and order unanimously affirmed, with costs. The plaintiff was entitled to a delivery, as a consequence of custom, at the Christmas tree market. The jury were free to find that there was no wrongful delivery herein, on the theory that no custom was established or that custom had established a market prior to 1927 between Thirty-third and Thirty-seventh streets, but that in 1928 the Christmas tree market was enlarged so as to include Forty-first street, *849and that the Forty-first street area in the market was the most active part of the market and the most crowded with cars of various shippers of trees, and, therefore, a delivery at that point was in keeping with the bill of lading as enlarged or modified by custom. Present — Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ.